NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0299n.06

                                          No. 13-1929
                                                                                     FILED
                          UNITED STATES COURT OF APPEALS                         Apr 22, 2014
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE EASTERN DISTRICT OF
JESSIE JAMES WASHINGTON,                               )   MICHIGAN
                                                       )
       Defendant-Appellant.                            )
                                                       )
                                                       )


       BEFORE: DAUGHTREY, McKEAGUE, and DONALD, Circuit Judges.


       PER CURIAM. Jessie James Washington, proceeding through counsel, appeals the

sentence imposed upon the revocation of his term of supervised release.

       In 2005, Washington pleaded guilty to aiding and abetting bank fraud. He was sentenced

to 30 months of imprisonment and five years of supervised release. After commencing his

supervised-release period, Washington pleaded guilty in a Michigan state court to two counts of

identity theft and was sentenced to one year of imprisonment. Washington admitted that his new

crimes violated the terms of his supervised release. He claimed, however, that he did not realize

that his co-defendant was stealing merchandise until after he had driven her to several stores and

that he did not make the fake identification documents she was using. Washington also denied

accompanying other women to other stores on previous occasions, claiming that his conduct on

the date of his arrest was an isolated incident. The district court reviewed the police report,
No. 13-1929
United States v. Washington

which included statements by the stores’ loss prevention personnel that they recognized

Washington because he had engaged in similar behavior on previous occasions with other

women. The district court also noted that receipts for a large amount of merchandise purchased

on other dates from a number of stores were discovered in Washington’s car.

       Before choosing a sentence, the district court discussed the serious nature of

Washington’s new crimes, his lengthy criminal history of convictions for similar crimes of theft

and fraud, and the need to protect the public. The court also cited to application note 4 of USSG

§ 7B1.4, which provides that an upward departure on revocation of supervised release may be

appropriate where the defendant’s original sentence was the result of a downward departure, as

was the case with Washington’s 2005 sentence. The district court then departed upward from the

applicable advisory range of 21 to 27 months and sentenced Washington to 36 months of

imprisonment, the maximum sentence available, to run consecutively to his state sentence. On

appeal, Washington now argues that his sentence is substantively unreasonable because the

district court simply speculated as to his new criminal conduct.

       We review for abuse of discretion a sentence imposed on the revocation of supervised

release. United States v. Polihonki, 543 F.3d 318, 322 (6th Cir. 2008). The district court did not

abuse its discretion here because its finding as to the seriousness of Washington’s new conduct

was based not on speculation but on the police reports from his arrest. In United States v.

Chiolo, 643 F.3d 177 (6th Cir. 2011), we affirmed a sentence imposed after revocation of

supervised release in which the district court departed upward after reviewing police statements

when the defendant “could not remember” the facts of his new offense. Id. at 180, 181-82.

Moreover, the district court also properly noted that an upward departure was appropriate under

application note 4 to USSG § 7B1.4.


                                               -2-
No. 13-1929
United States v. Washington

       Accordingly, we affirm the district court’s judgment.




                                              -3-